Citation Nr: 0217672	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  97-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a 
cervical spine injury, to include headaches and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served with the Michigan Army 
National Guard from February 1972 to January 1978, and had 
active duty for training from March 1972 to August 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In October 1998 and again in March 2001, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  In July 1972, during active duty for training, the 
veteran was treated for complaints of neck pain after 
falling down some stairs.  

3.  There is no current diagnosis of depression.  

4.  The veteran's neck disability is not related to service.  

5.  The veteran has headaches which are reasonably related 
to service.  


CONCLUSIONS OF LAW

1.  Claimed depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Resolving reasonable doubt in the veteran's favor, 
headaches, as a residual of a cervical spine injury are 
related to service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  In February 2001, the RO contacted the veteran and 
notified him about the duty to assist and what he needed to 
do if he had questions.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).    The RO has secured medical 
records, and several attempts were made to locate any 
additional medical records which might be missing.  The 
veteran has undergone several VA examinations and medical 
opinions have been sought. 

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  In view of the above, no further development 
is required in order to comply with VA's duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Establishing service connection 
requires evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The appellant contends, in essence, that during his service 
with the Michigan Army National Guard in August 1972, he was 
reporting for guard duty while on advanced infantry training 
and was hit over the head with a piece of wood (2x4) by a 
fellow serviceman.  The appellant further maintains that he 
was hospitalized for two days at Fort Polk, Hospital in 
Louisiana.  The appellant maintains that as a result of the 
in-service injury, he has had to have surgery on his 
cervical spine and has had headaches along with depression.  
Lastly, the appellant contends that he did not fall down the 
stairs as was reported in the service medical records.  

A review of the claims file indicates that the only service 
medical records which have been associated with the 
appellant's claims file are those dating from 1972 to 1975.  
In July 1972, the appellant complained of having pain in his 
neck and leg after having fallen down some stairs.  On 
examination at that time, there was hematuria of the right 
paraspinal cervical muscles and some limitation of motion. 
The appellant was also found to be tender over the C3 
region.  An X-ray of the cervical spine showed no evidence 
of any definite fractures.  The open-mouth view of the 
odontoid showed asymmetry between the odontoid-lateral mass 
of the atlas distances.  It was noted that there might have 
been some possible transverse ligament injury.  The 
assessment was that there was a questionable area of the C5 
spinous process.  The impression of the examiner was a 
contusion with hematuria of the right cervical neck muscles.  
At a periodic examination, conducted in September 1975, the 
appellant's spine was found to have been normal and the 
appellant indicated that there had not been a change in his 
medical and mental history.  

Subsequent to the appellant's period of active duty for 
training from March to August 1972, private medical records, 
dating from 1973 to 1974, reveal that the appellant 
complained of having neck pain and headaches as a result of 
being hit in the back of the head with a 2x4 during an 
altercation in service.  

More recent private medical records reveal that in August 
1991, a cervical myelogram revealed a compression of the 
left and right C6 nerve root.  In September 1991, the 
appellant underwent an anterior cervical fusion at C5-6.  At 
that time, the appellant related that he had had neck pain 
for the previous three months.  

A VA September 1996 neurological examination report reflects 
that the appellant reported having sustained an injury to 
the back of his head with a piece of wood (2x4) during 
service.  The appellant further related that since that 
time, he had had headaches.  The examiner diagnosed the 
appellant as having a history of cerebral concussion, a 
history of hyperextension injury of the cervical spine, 
cephalalgia, migraine in type, which was secondary to a 
cerebral concussion, and status post cervical fusion.  On VA 
orthopedic examination that same month, the veteran reported 
a similar history of a neck injury, and that he had 
undergone cervical fusion in 1992.  The diagnosis was, 
status post-cervical fusion.  

The veteran was afforded separate VA psychiatric, 
orthopedic, and neurologic examinations in July 1999.  In 
each case, the examiner reviewed the veteran's claims 
folder, and offered an opinion as to whether or not any 
current disability was attributable to the veteran's 
cervical spine injury during service.  The psychiatric 
examiner noted that the claims folder had been reviewed, and 
opined that there was no current evidence of depression.  
The orthopedic examiner also noted that the claims folder 
had been reviewed, and opined that the veteran's current 
physical complaints were not related to the cervical spine 
injury during service.  The neurologic examiner did not 
indicate whether or not the claims folder had been reviewed. 
His diagnoses included history of cerebral concussion, 
headache myofascial type resultant, and cervical injury with 
resultant cervical fusion C5 to C6 and C6 to C7.  He added 
that the veteran's cervical pain and cephalalgia were 
secondary to the cervical injury. 

In September 2001, the veteran underwent VA mental, cervical 
and neurological examinations, each performed by a panel of 
three examiners.  All examiners had the claims file for 
review and the veteran provided a history and was examined 
for each specialty.  The psychiatric panel agreed that the 
veteran was exposed to some type of injury to his neck while 
he was in service, and that there is no evidence in the 
record to substantiate any depression or treatment for 
depression.  The diagnoses were, alcohol dependence, impulse 
control disorder and nicotine dependence.  It was stated 
that the panel unanimously agreed that there was no data to 
support the diagnosis for depression.  

The neurological panel diagnosed, history of craniocervical 
trauma with loss of consciousness and cerebral concussion; 
no neurologic disability related to the cerebral concussion 
with the exception of history of recurrent headaches, 
myofascial and migraine in type: cervical trauma; 
postoperative cervical fusion, C5-C6 and C6-C7: traumatic 
injury to the right ulnar nerve, not related to the 
craniocervical trauma.  It was stated that it was the 
opinion of the examiners that the craniocervical trauma that 
the veteran suffered in service was partially contributory 
but not totally contributory to his cervical disease, which 
resulted in his cervical fusions.  

The cervical (orthopedic) panel opined that the veteran had 
minimal disability with respect to the cervical spine which 
impaired motion and gave occasional pain on the left side of 
the neck.  It was stated that the panel was unable to 
identify any credible evidence which would connect the 
condition of the veteran's neck which required fusion in 
1991 to his period of active duty.  It was stated that 
specifically, the records of a private examiner refute such 
a connection by saying that the veteran's symptoms had only 
been existing two months as of 1991.  

In a March 2002 memorandum, one of the VA orthopedic 
examiners replied to a March 2002 VA memorandum which 
requested clarification of differing opinions.  The examiner 
stated that he had reviewed the reports of the neurologists 
and that it was his independent opinion that it was not 
likely that the current disability of the veteran's cervical 
spine is the result of the July 1972 injury in service.  

In an April 2002 memorandum, a neurological examiner 
responded to the March 2002 VA memorandum and reported that 
it was the opinion of the neurologists that the cervical 
injury contributed to neck pain and headache, but the 
opinion of whether this injury resulted in cervical fusion 
was entirely orthopedic.  

In determining whether an individual is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports a claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied. 38 U.S.C.A. § 5107 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
Depression

The record reveals that the veteran underwent psychiatric 
examination by VA on two occasions.  In July 1999 and again 
in September 2001, the examiners found no diagnosis of 
depression.  Absent a current diagnosis for a disability 
which could be associated with service, service connection 
for depression as a residual of a cervical spine injury is 
not warranted.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  

A Neck Disability

As noted above, the veteran was treated for a neck injury in 
service.  In 1991, he underwent a cervical fusion.  While 
the veteran complained of neck pain in 1973 and 1974, there 
is nothing to show that the inservice injury resulted in a 
chronic neck disability.  It is noted that in 1974, he was 
diagnosed with acute cervical myofascitis.  Thereafter, 
treatment for a neck problems is not documented until 1991.  
A VA orthopedic examiner has stated in 1999, that the 
veteran's current physical complaints were not related to 
his inservice injury.  In 2001, a panel of 3 orthopedic 
examiners reported that the veteran had minimal disability 
of the cervical spine which impaired motion and gave pain.  
The panel reported that there was nothing to show a 
relationship between the inservice injury and the current 
disability which required fusion.  The examiners supported 
this finding by noting that the veteran's symptoms had only 
been existing two months as of  September 1991.  Their 
opinion was reiterated in a March 2002 memorandum.  It is 
noted that the neurologists stated in September 2001 that 
the veteran's inservice trauma was partially contributory to 
his cervical disease which resulted in his cervical fusions.  
However, that opinion was clarified in the April 2002 
memorandum in which the neurologists reported that while 
headache and neck pain were related to the cervical injury, 
the opinion regarding whether the injury resulted in 
cervical fusion was entirely orthopedic.  Absent a finding 
of a chronic neck disability which was incurred in service, 
or a nexus between the veteran's current neck complaints and 
service, service connection for a neck disability must be 
denied.  


Headaches

The veteran was treated in service for a neck injury from a 
fall.  He currently has been diagnosed with migraine 
headaches associated with the injury, both on examination in 
July 1999, and in September 2001, as well as in the April 
2002 memorandum.  These favorable opinions raise a 
reasonable possibility that the veteran has headaches as 
residuals of an inservice injury.  The Board has reviewed 
the evidence of record in its totality.  Since the medical 
findings suggest that the veteran's current headache 
disability is a residual of an inservice injury, service 
connection for headaches is warranted.    Resolving 
reasonable doubt in his favor, the Board concludes that 
service connection is warranted.



ORDER

Service connection for depression as a residual of a 
cervical spine injury is denied.  

Service connection for a chronic cervical spine disability 
is denied.  

Service connection for headaches as a residual of a cervical 
spine injury is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

